DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-21 and 23-29 are pending:
		Claims 1-4, 6-10 and 29 are rejected. 
		Claims 11-21 and 23-28 have been withdrawn.
		Claims 5 and 22 have been cancelled. 
		Claims 1 and 6-7 have been amended. 
Response to Amendments
Amendments filed 07/18/2022 have been entered. Amendments to the claims overcome §112 rejections, §102 rejections and §103 rejections previously set forth in non-final Office Action mailed on 03/18/2022.
Amendments have necessitated new grounds of rejection.
Response to Arguments
Arguments filed 07/18/2022 have been entered. Arguments were fully considered. 
On pages 8-9 of Applicant’s arguments, Applicant argues that: 
Agrawal fails to disclose or suggest that the particle has a nominal diameter of 0.7 to 7 mm. 

Agrawal also does not disclose or suggest the particle has a volumetric mass density of 1.02 to 1.8 g/cm3, as determined by weighing the particle in air and then in ethanol (99.9 vol-%) at 20 °C and 1 at., and Xin fails to cure the deficiencies of Agrawal. 

	This argument is moot because amendments have necessitated new grounds of rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 2012/0285884). 
	Regarding claim 1, Ahmad teaches a bio-carrier (the carrier being a biological carrier or bio-carrier is an intended use) to carry a biofilm in a moving bed biofilm reactor (MBBR) (“to carry…reactor (MBBR)” is an intended use), the carrier being a particle (granule; see ¶13 and ¶41) comprising dehydrated (“granules contained…dried mass”; see ¶41; “water content of the granules decreased and the total dry mass increased”; see ¶42) sludge (seed sludge and granules; see ¶13, wherein the particle has a nominal diameter of 0.7 to 7 mm (<2.6 mm; see Table 5), and the particle has a volumetric mass density of 1.02 to 1.8 g/cm3 (1600 g/L = 1.6 g/cm3; see Table 5), as determined by weighing the particle in air and then in ethanol (99.9 vol-%) at 20 0C and 1 atm (“as determined by weighing…” is directed to a method of determining the weight, the method of determining the weight is not given even patentable weight because the density is an intrinsic property of the particle and the method in which the density is obtained does not further limit the bio-carrier particle (composition)).
	The examiner takes note of the fact that the prior art range of <2.6 mm partially overlaps the claimed range of 0.7-7 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 2, Ahmad teaches the bio bio-carrier according to claim 1, wherein the dehydrated sludge (i.e. dried mass) is comprised of sludge from a water purification process and/or an organic solids treatment process (anaerobic digestion; see ¶8; anerobic digestion is a known organic solids treatment process).  
	Regarding claim 3, Ahmad teaches the bio bio-carrier according to claim 2, wherein the sludge is primary, secondary or tertiary sludge from a municipal or industrial wastewater treatment process or any combination thereof and/or digested sludge from an organic solids treatment process (i.e. anaerobic digestion).  
	Regarding claim 4, Ahmad teaches the bio bio-carrier according to claim 3, wherein the sludge have been digested in an anaerobic digester (anaerobic digestion on sludge; see ¶8).
	Regarding claim 6, Ahmad teaches the bio-carrier according to claim 1, wherein the particle has a weight of 0.1 to 100 mg (estimated weight is ~14.7 mg based on density and size).
	Regarding claim 7, Ahmad teaches the bio-carrier according to claim 1, wherein the particle has a nominal diameter of 0.9 to 4 mm (i.e. <2.6 mm).
	The examiner takes note of the fact that the prior art range of <2.6 mm partially overlaps the claimed range of 0.9-4 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 8, Ahmad teaches the bio-carrier according to claim 1, wherein the particle has a settling velocity in the range of 0.02 m/s to 0.4 m/s (the settling velocity is a property of the particle, since the particle (composition) of Ahmad is the same as the claimed invention, the particle will inherently have the same settling velocity) (additionally, it is understood in the art that settling velocity is a function of density, grain size and shape therefore if these characteristics are the same then the particle (composition) will have a settling velocity as claimed) in denatured ethanol (99.9 vol.-% ethanol) at 20 OC and 1 atm (settling in denatured ethanol is process/method limitation).
	Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 10, Ahmad teaches the bio-carrier according to claim 1, wherein the particle has a water content (~70% weight water content based on 22.50% dry weight; see Table 5) as measured as water content fraction of the particle on total mass basis.
	Ahmad does not teach that said water content is between 0 and 50 weight %, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water content of Ahmad by selecting a water content between 0-50 wt% because one of ordinary skill in the art would have optimized said water content by optimizing the calcium oxide concentration in the granules to lower the water content and achieving the desired water content and further improving the performance of the biological process granulation (Ahmad, see ¶21).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 29, Ahmad teaches the bio-carrier according to claim 3, wherein the sludge have been digested in an aerobic digester (anaerobic digestion on sludge; see ¶8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 2012/0285884) by evidence of Stehouwer (see NPL).
	Regarding claim 9, Ahmad teaches the bio-carrier according to claim 1, wherein the particle (i.e. granule or sludge granule) has an inorganic content between 0 and 90 weight %, as measured as ash content fraction of the particle on dry mass basis (i.e. dried mass) (By definition sludge is composed of both inorganic and organic materials by evidence of Stehouwer therefore the sludge Ahmad will have inherently have an inorganic content greater than 0% and less than 100%) (Stehouwer, see pg. 7). 
	The examiner takes note of the fact that the prior art range of 0-100 wt% completely encompasses the claimed range of 0-90 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778